TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00338-CV



                        Habib Surani and H.S.N. Enterprises, Appellants

                                                 v.

       Susan Combs, Comptroller of Public Accounts of the State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. D-1-GN-11-001941, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Habib Surani and H.S.N. Enterprises (collectively “Surani”) have failed to prosecute

this appeal. Surani’s brief was due on October 26, 2012. On December 19, 2012, this Court’s clerk

sent Surani a notice informing him that his brief was overdue and cautioned that the appeal could

be dismissed for want of prosecution unless he filed a response reasonably explaining his failure to

file a brief. The response was due by December 31, 2012. Surani has not responded to the notice,

nor has he filed a brief. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R.

App. P. 42.3(b), (c).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: January 25, 2013




                                              2